Citation Nr: 1816843	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for migraines.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his private treating therapist


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for vertigo, PTSD, and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not demonstrate that the Veteran has a left knee disability which began in or is etiologically related to his active duty service.

2.  The competent and probative evidence of record does not demonstrate that the Veteran has a right knee disability which began in or is etiologically related to his active duty service.

3.  The competent and probative evidence of record does not demonstrate that the Veteran's obstructive sleep apnea-hypopnea began in or is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for entitlement to service connection for obstructive sleep apnea-hypopnea have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed that all the disabilities on appeal began during and are related to his active duty service.  Specifically, he has stated that he was the victim of a military sexual assault sometime around August 1999.  He indicated he went down to the supply room of the ship he was serving on when he was assaulted by three or more men who put a black hood over his head and pushed him down in the bulkhead.  He has stated that he was choked into unconsciousness, suffered a head injury and bilateral knee injury, and was sodomized.  He asserts that since the assault he has experienced bilateral knee pain, vertigo, migraines, shortness of breath, and PTSD symptoms. 


Bilateral Knees

The Veteran claims that in the course of the assault during service that he hit and injured his knees on a metal deck.  Service treatment records do not document any treatment for either knee.  In a December 2000 report of medical assessment, the Veteran indicated that he suffered an injury while on active duty for which he did not seek medical care and described, among other things, inflammation of the right knee.  In a December 2000 report of medical history for separation purposes, the Veteran denied a "trick" or locked knee and also denied arthritis, rheumatism, or bursitis as well as bone, joint, or other deformities.  His bilateral lower extremities were normal at his December 2000 separation examination.

A March 2012 private treatment note reflects that the Veteran experienced bilateral knee pain for 5+ years, which began with his back pain (documented as beginning in 2007 due to an injury at work).  Another March 2012 private treatment note reflects that the Veteran asked his physician to write a letter documenting his list of problems to submit to VA; this letter indicates that the Veteran experienced bilateral knee pain since 2007.  

The Veteran attended a May 2014 VA examination, and the examiner diagnosed bilateral knee bursitis and provided an opinion that it was less likely than not that the bilateral knee disability was related to the Veteran's active service.  The examiner reasoned that the examination did not reflect a current bilateral knee disability consistent with the Veteran's reported injury and noted that May 2012 x-rays of the bilateral knees were unremarkable.  The examiner further pointed out that the Veteran failed to report for x-rays scheduled for May 2014 and noted the Veteran's post-service civilian work as a utilities repairman could be the reason he experienced minor flare-ups and moderate pain in the knees.

Although the Veteran has stated he experienced bilateral knee pain since his claimed in-service assault, the Board finds that the statements made to his private treating physician in March 2012 (that his knee pain began approximately five years prior in conjunction with his back pain) to be more probative than his statements made in furtherance of his claim for compensation benefits.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Moreover, the Veteran, as a lay person, is not competent to provide an opinion linking his current bilateral knee disability to his service, as he has not demonstrated he possesses the requisite medical education, training, and experience to do so.  See 38 C.F.R. § 3.159.  On the other hand, the May 2014 VA examiner provided a medical opinion, which contains a rationale for the conclusion reached, and which the Board finds is probative.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral knee disability began during or is related to his active duty service, and that service connection is not warranted.

Sleep Apnea

At his hearing before the Board, the Veteran's testimony regarding the onset of sleep apnea symptoms was vague and nondescript.  He stated that he began to notice symptoms of difficulty gasping for air "right after [the assault] or if not before I got up and in that time."  

A February 1997 service treatment record reflects the Veteran experienced coughing and shortness of breath; a chest x-ray revealed a pulmonary infiltrate.  He was diagnosed with pneumonia and treated with medication.  Service treatment records reflect that the Veteran reported shortness of breath in January 1998 and denied shortness of breath in a subsequent, undated medical questionnaire.  In his December 2000 report of medical history for separation purposes, the Veteran reported shortness of breath climbing ladders on ship, with some wheezing leading to coughing and indicated he experienced asthma symptoms during service, which he had not experienced prior to service.  However, VA treatment records note that the Veteran has reported asthma symptoms since childhood.  Significantly, the record does not reflect a current diagnosis of asthma.

While the Veteran has reported shortness of breath and difficulty gasping for air during service while awake, he has not once indicated that he or anyone else noticed that these symptoms occurred during service while he was sleeping.  Further, he has not asserted that he or anyone else noticed any other symptoms of sleep apnea during service, such as loud snoring or daytime somnolence.  

A March 2012 private treatment note reflects that the Veteran asked his physician to write a letter documenting his list of problems to submit to VA; this letter does not mention any complaints of or treatment for symptoms relating to sleep apnea.

At a June 2012 VA initial mental health evaluation, the Veteran indicated he would wake up "frightened to death" and gasping for air; he further stated that his girlfriend noticed it looked like he was not breathing at times while he was sleeping.  The Veteran was referred for a sleep study and in September 2012 received a diagnosis of mild obstructive sleep apnea-hypopnea.

The first evidence of symptoms of sleep apnea are documented in June 2012, over twelve years following the Veteran's separation from active duty service.  The Board finds this weighs heavily against the Veteran's claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection).  Given the lapse in time from separation from service and the documentation of symptoms, the Board finds a medical examination is not required because there is no indication that the Veteran's sleep apnea may have begun during or is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Therefore, the preponderance of the evidence is against the Veteran's claim, and service connection for obstructive sleep apnea-hypopnea is not warranted.

Due Process Considerations

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated May 2012, June 2012, and August 2013.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, VA treatment records, and identified private records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in connection with his claim for service connection for a bilateral knee disability.  As explained above, the Veteran was not afforded VA examination in connection with his claim for service connection for sleep apnea.  The only evidence of a link between the Veteran's sleep apnea and service has been his own assertions; under current case law, such a bare assertion standing alone does not suffice to trigger the duty to obtain an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); cf. McLendon, 20 Vet. App. at 84.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for obstructive sleep apnea-hypopnea is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

Vertigo

As discussed above, the Veteran claims his vertigo began after he was choked into unconsciousness and raped during his active duty service.  His service treatment records contain no complaints of or treatment for dizziness, imbalance, or vertigo.  On his December 2000 report of medical history, the Veteran specifically denied dizziness.  In January 2008, the Veteran sought private treatment for upper respiratory infection symptoms lasting one month and reported dizziness with coughing.  The record contains several treatment notes dated 2011 wherein the Veteran specifically denied dizziness.  A March 2012 private treatment note reflects that the Veteran asked his physician to write a letter documenting his list of problems to submit to VA; this letter does not mention any problems with vertigo or dizziness.  

A March 2013 VA treatment note reflects the Veteran had "bad vertigo" and a separate treatment note from that same month indicates that the Veteran had intermittent dizziness which may be due to tinnitus.  Notably, service connection is in effect for tinnitus.  The Board finds that the low threshold has been met requiring an examination and opinion to determine whether the Veteran's vertigo is related to his tinnitus.  See McLendon, 20 Vet. App. at 84.  Accordingly, a remand is required for this reason.

Service Connection for PTSD

Initially, the Board acknowledges that the Veteran's treating therapist and a September 2013 VA examiner both provided positive opinions regarding a nexus between the Veteran's claimed in-service stressor and his currently diagnosed PTSD.  However, a diagnosis of PTSD requires verification of a stressor, and the Veteran's claimed stressor has not yet been verified.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2017).

VA regulation requires that when a veteran claims PTSD due to a personal assault that he or she be provided with specific notice of certain provisions that apply to these cases.  38 C.F.R. § 3.304(f)(5).  The pertinent regulation provides that VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  The Veteran has not been provided with this claim specific notice, and therefore, on remand the RO must provide the Veteran with notice of the evidence necessary to corroborate his claimed stressor.

A June 2012 VA treatment record reflects that the Veteran initially sought mental health treatment at a Vet Center.  Although Vet Centers are part of VA, their records are kept separately from regular VA medical treatment records and must be requested directly from the specific Vet Center facility, accompanied by a medical authorization form signed by the Veteran.  Therefore, a remand is required to attempt to obtain these pertinent records.

At his hearing before the Board, the Veteran was accompanied by his private treating therapist, M. W., who provided testimony regarding a nexus between the Veteran's claimed in-service stressor and his currently diagnosed PTSD.  Although the RO has sent the Veteran multiple letters requesting that he provide authorizations to allow VA to attempt to obtain any relevant private medical records on his behalf, he has failed to respond to these requests.  The Board emphasizes that VA's duty to assist is not a one-way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  On remand, the AOJ must once again contact the Veteran and request that he provide an authorization to allow VA to attempt to obtain these identified medical records, as well as any other relevant private medical records.

Finally, the Board notes that the Veteran currently receives Social Security Administration (SSA) disability benefits.  At his hearing before the Board, the Veteran testified that he had a back injury and that he also had a difficult time with personal relationships while he was working due to his PTSD symptoms.  It is unclear whether the Veteran's back injury alone or a combination of his back injury and PTSD symptoms caused him to stop working.  Accordingly, the Board finds that the Veteran's SSA disability benefit records may be relevant to his pending claim and that they must be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (holding that where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Migraines

At his hearing before the Board, the Veteran testified that he experienced migraine headaches in conjunction with PTSD symptoms and stress.  Given that the issue of entitlement service connection for migraine headaches is inextricably intertwined with the issue of entitlement to service connection for PTSD, the Board finds these issues must be decided together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the claims specific notice regarding claims for PTSD based on an in-service personal assault as required by 38 C.F.R. § 3.304(f)(5).

2.  Contact the Veteran and request that he identify all medical providers with whom he has sought treatment for his disabilities on appeal.

Request that he complete and return authorizations to allow VA to obtain any identified records on his behalf, to specifically include records from any Vet Center(s) and records from his private treating therapist, M. W.

Upon receipt of any valid medical authorization, VA must attempt to obtain identified records in accordance with VA regulation.  See 38 C.F.R. § 3.159(c).  If the Veteran submits any medical authorization that is insufficient for further action, he should be notified and requested to complete a new authorization, and any such notification should be properly documented in the claims file.

Attempts to obtain identified records must be made and the Veteran and his representative must be notified of the unavailability of any records in accordance with VA regulation.  See 38 C.F.R. § 3.159.

3.  Obtain all outstanding VA treatment records and associate them with the evidence of record.

4.  Obtain the Veteran's Social Security Administration disability benefit records and associate them with the evidence of record.

5.  Take all necessary steps to attempt to verify/corroborate the Veteran's claimed stressor and document all attempts in the claims file.

6.  Afford the Veteran the appropriate VA examination to determine whether he has any disability manifested by vertigo (dizziness) and, if so, whether it was caused or aggravated by his service-connected tinnitus.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran and record in the examination report a full history of the onset and continuity of symptoms during and since separating from active duty service.

Following a thorough review of the evidence, and with consideration of the Veteran's statements, the examiner is requested to determine the following:

(a)  Whether it is at least as likely as not (50 percent probability or higher) that any disability manifested by vertigo was caused by the Veteran's service-connected tinnitus; and

(b)  Whether it is at least as likely as not (50 percent probability or higher) that any disability manifested by vertigo was aggravated by the Veteran's service-connected tinnitus.

A complete rationale for these opinions must be provided.  If the examiner is unable to provide these opinions without resorting to speculation, he or she must explain why this is so.

7.  If, and only if, the Veteran's claimed in-service stressor is conceded, afford him the appropriate VA examination to determine whether any migraine headaches are caused or aggravated by his PTSD.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran and record in the examination report a full history of the onset and continuity of symptoms during and since separating from active duty service.

Following a thorough review of the evidence, and with consideration of the Veteran's statements, the examiner is requested to determine the following:

(a)  Whether it is at least as likely as not (50 percent probability or higher) that any migraine headaches are caused by the Veteran's PTSD; and

(b)  Whether it is at least as likely as not (50 percent probability or higher) that any migraine headaches are aggravated by the Veteran's PTSD.

A complete rationale for these opinions must be provided.  If the examiner is unable to provide these opinions without resorting to speculation, he or she must explain why this is so.

8.  The Veteran is informed that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).

In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

9.  The AOJ must ensure that all development required by this remand has been accomplished.  If any deficiencies are found, corrective action must be taken at once.

10.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


